DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1–11 and 14–18 are under examination. 
Response to Amendment
Applicant’s amendments have overcome the prior art rejections of record; however, a new search was conducted and numerous applicable art was found for amended claim 1, as cited below.
Allowable Subject Matter
Claims 9-18 are allowed for reasons described in the 2/17/22 Non-Final Rejection.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code 102 not included in this action can be found in a prior Office action.
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katono (US 2016/0293281). 
Regarding claim 1, Katono teaches (Fig. 2) a nuclear reactor, comprising:  	a heat pipe network including an evaporator region (15), an adiabatic region (18), and a condenser region (16), wherein the heat pipe network defines a plurality of flow paths having an increasing cross-sectional flow area in a direction from the evaporator region toward the condenser region such that the cross-sectional flow area is greater along an entire length of the condenser region than along an entire length of the evaporator region (condenser pipes 16 are larger than evaporator pipes 15); and  	nuclear fuel (core inside vessel 2, ¶ 29) thermally coupled to at least a portion of the evaporator region (15), wherein the heat pipe network is positioned to transfer heat received from the fuel at the evaporator region to the condenser region (16) (as described in ¶ 32).

Claims 1, 5, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gou (US 5,684,848)
Regarding claim 1, Gou teaches a nuclear reactor (Fig. 3), comprising:  	a heat pipe network including an evaporator region (74), an adiabatic region (78), and a condenser region (76), wherein the heat pipe network defines a plurality of flow paths having an increasing cross-sectional flow area in a direction from the evaporator region toward the condenser region such that the cross-sectional flow area is greater along an entire length of the condenser region than along an entire length of the evaporator region (as shown in Fig. 3, the cross-sectional flow area increases from evaporator tubes 74 [Wingdings font/0xE0] condenser tubes 76, and the overall left-right length of the condenser flow section 76 is greater than that of the evaporator flow section 74); and  	nuclear fuel (58) thermally coupled to at least a portion of the evaporator region, wherein the heat pipe network is positioned to transfer heat received from the fuel at the evaporator region to the condenser region (the heat from core 58 rises within vessel 56 and is transferred to evaporator section 74 [Wingdings font/0xE0] adiabatic section 78 [Wingdings font/0xE0] condenser section 76: “in reactor vessel 50, heat from reactor core 58 causes the working fluid, e.g., water, in evaporator section 74 of heat pipe 52 to evaporate. The vapor flows through adiabatic section 78 to condenser section 76,” col. 4, ll. 46-50).
Regarding claim 5, Gou anticipates all the elements of the parent claim and additionally teaches wherein the nuclear reactor further comprises a reflector (e.g., steel liner 56) positioned to reflect neutrons resulting from fission of the nuclear fuel (steel reflects neutrons), and wherein at least a portion of the heat pipe network extends through the reflector (heat pipes 80 extend through steel liner 56, Fig. 3).
Regarding claim 6, Gou anticipates all the elements of the parent claim and additionally teaches wherein the adiabatic region (78) extends away from the evaporator region (74) through the reflector (56), and wherein the condenser region (76) is positioned outside the reflector (56) (as shown in Figure 3).
Regarding claim 7, Gou anticipates all the elements of the parent claim and additionally teaches a heat exchanger (66) thermally coupled to the condenser region (76) (hot steam is replaced with cooled feedwater, col. 4, ll. 55+).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that each away from the claims. See MPEP 2141.02 VI.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over  in view of Cullimore (US 5,117,901) in view of Hampel (US 4,851,183).
Regarding claim 1, Cullimore teaches  	a heat pipe network including an evaporator region (10), an adiabatic region (24A), and a condenser region (24), wherein the heat pipe network defines a plurality of flow paths having an increasing cross-sectional flow area in a direction from the evaporator region toward the condenser region such that the cross-sectional flow area is greater along an entire length of the condenser region than along an entire length of the evaporator region (the evaporator pipe branches into multiple condenser pipes as shown in Figure 2); and  	a heat source (12) thermally coupled to at least a portion of the evaporator region, wherein the heat pipe network is positioned to transfer heat received from the fuel at the evaporator region to the condenser region (heat from heat source 12 is routed from evaporator to condenser where it is dissipated).
Cullimore does not explicitly state that the heat source can be a nuclear reactor core. Hampel does. Hampel is in the same art area as Cullimore of providing power in space and teaches (Fig. 2B) a heat pipe array (190) having an evaporator region (120) leading to a condenser region (130) wherein the heat source for the evaporators is a reactor core (100). The skilled artisan would have been motivated to utilize a reactor core for the heat source of Cullimore because nuclear reactor-sourced power is especially suited for space because of its extraordinarily long lifetime (Hampel, “enhanced longevity,” col. 8, l. 65 – col. 9, l. 8) compared to other, more depletable sources of energy. 
Regarding claim 8, above-combined Cullimore with Hampel teaches all the elements of the parent claim, and Cullimore additionally teaches (Fig. 2) wherein individual ones of the flow paths branch into two or more portions in the direction from the evaporator region (10) toward the condenser region (24) (see branching from evaporator conduit 10 towards condenser pipes 24).
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over  in view of Cummings (US 3,152,260) in view of Hampel (US 4,851,183).
Regarding claim 1, Cummings teaches (see especially Fig. 4) 	a heat pipe network including an evaporator region (15, 33), an adiabatic region (35), and a condenser region (36), wherein the heat pipe network defines a plurality of flow paths having an increasing cross-sectional flow area in a direction from the evaporator region toward the condenser region such that the cross-sectional flow area is greater along an entire length of the condenser region than along an entire length of the evaporator region (the evaporator pipe branches into multiple condenser pipes as shown in Figure 4); and  	a heat source (10) thermally coupled to at least a portion of the evaporator region, wherein the heat pipe network is positioned to transfer heat received from the fuel at the evaporator region to the condenser region (heat from heat source 10 is routed from evaporator to condenser where it is dissipated).
Cummings does not explicitly state that the heat source can be a nuclear reactor core. Hampel does. Hampel is in the same art area as Cummings of providing power in space and teaches (Fig. 2B) a heat pipe array (190) having an evaporator region (120) leading to a condenser region (130) wherein the heat source for the evaporators is a reactor core (100). The skilled artisan would have been motivated to utilize a reactor core for the heat source of Cummings because nuclear reactor-sourced power is especially suited for space because of its extraordinarily long lifetime (Hampel, “enhanced longevity,” col. 8, l. 65 – col. 9, l. 8) compared to other, more depletable sources of energy. 
Regarding claim 8, above-combined Cummings with Hampel teaches all the elements of the parent claim, and Cummings additionally teaches (Fig. 4) wherein individual ones of the flow paths branch into two or more portions in the direction from the evaporator region (33) toward the condenser region (36) (see branching from evaporator conduit 33 towards condenser pipes 36).
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over  in view of Ahlfeld (US 2010/0040187) in view of Oktay (US 5,647,429).
Regarding claim 1, Ahlfeld teaches (Fig. 3A) a nuclear reactor, comprising:  	a heat pipe network (16, 40) including an evaporator region (34, 42), an adiabatic region (38, 46), and a condenser region (36, 44), wherein the heat pipe network defines a plurality of flow paths having a cross-sectional flow area in a direction from the evaporator region toward the condenser region; and  	nuclear fuel (within core 14) thermally coupled to at least a portion of the evaporator region (34, 42), wherein the heat pipe network is positioned to transfer heat received from the fuel at the evaporator region to the condenser region (heat from core 14 is transferred via heat pipes 16 radially outwards towards heat sink 18, ¶ 106).
Ahlfeld does not explicitly teach that the cross-sectional area is increasing such that the cross-sectional flow area is greater along an entire length of the condenser region than along an entire length of the evaporator region. 
Oktay does teach this. Oktay is in the same art area of heat pipes and teaches (e.g., Fig. 5) a set of heat pipes where each heat pipe includes an evaporator region (E1), an adiabatic region (70), and a condenser region (C1), wherein the flow paths have an increasing cross-sectional flow area in a direction from the evaporator region (E1) toward the condenser region (C1) such that the cross-sectional flow area is greater along an entire length of the condenser region than along an entire length of the evaporator region (as shown in Figure 5, the cross-sectional area of the heat pipe increases going from evaporator E1 to condenser C1; “The heat pipe has a larger internal cross-sectional area at the condenser than at the evaporator,” col. 4, ll. 3-5). 
The skilled artisan would have been motivated to utilize the larger cross-section for the condenser because it offers better heat dissipation for space applications (col. 4, ll. 46-54 and also “space program applications,” col. 5, l. 53) due in part to its ability to be small in size (“enhances the cooling of large heat fluxes in small places,” col. 4, ll. 60-61) and is “separable from heat generating components” (col. 4, ll. 62-64) that is applicable to “all sectors of industry” (col. 5, l. 5) and, particularly, allows for “the surface area of the condenser [to be] increased sufficiently to obtain a thermal resistance” (col. 6, ll. 65-67), which is desirable. Also, as is known in the art, more condenser surface area means more heat dissipation capability.  
Regarding claim 4, above-combined Ahlfeld with Oktay teaches all the elements of the parent claim, and Ahlfeld additionally teaches (Fig. 3E) wherein the nuclear reactor further comprises a liquid metal moderator (50; “the heat transfer medium 50 may include any heat transfer medium suitable for high temperature operations, such as without limitation 7Li, sodium, potassium, or the like,” ¶ 115) at least partially surrounding the evaporator region (42), and wherein the liquid metal moderator is positioned to control a reactivity of the nuclear fuel (the liquid metals of Ahlfeld are capable of fulfilling this intended use).
Claims 1, 2, 4, 5, 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over  in view of Ahlfeld (US 2010/0040187) in view of Cummings (US 3,152,260).
Regarding claim 1, Ahlfeld teaches (Fig. 3A) a nuclear reactor, comprising:  	a heat pipe network (16, 40) including an evaporator region (34, 42), an adiabatic region (38, 46), and a condenser region (36, 44), wherein the heat pipe network defines a plurality of flow paths having a cross-sectional flow area in a direction from the evaporator region toward the condenser region; and  	nuclear fuel (within core 14) thermally coupled to at least a portion of the evaporator region (34, 42), wherein the heat pipe network is positioned to transfer heat received from the fuel at the evaporator region to the condenser region (heat from core 14 is transferred via heat pipes 16 radially outwards towards heat sink 18, ¶ 106).
Ahlfeld does not explicitly teach that the cross-sectional area is increasing such that the cross-sectional flow area is greater along an entire length of the condenser region than along an entire length of the evaporator region. 
Cummings does teach this. Cummings is in the same art area of heat pipes and teaches (Fig. 4)  	a set of heat pipes where each heat pipe includes an evaporator region (33) and a condenser region (36), wherein the flow paths have an increasing cross-sectional flow area in a direction from the evaporator region (33) toward the condenser region (36) such that the cross-sectional flow area is greater along an entire length of the condenser region than along an entire length of the evaporator region (the evaporator pipe branches into multiple condenser pipes as shown in Figure 4); and  	a heat source (10) thermally coupled to at least a portion of the evaporator region, wherein the heat pipe network is positioned to transfer heat received from the fuel at the evaporator region to the condenser region (heat from heat source 10 is routed from evaporator to condenser where it is dissipated). 
The skilled artisan would have been motivated to utilize the larger cross-section for the condenser because it offers better heat dissipation; as is known in the art, more condenser surface area means more heat dissipation capability. Additionally, as explained by Cummings (col. 3, ll. 27-42), the branching of the condensation tubes allows for more condensation to be collected and re-used in the loop. 

Regarding claim 2, Ahlfeld as modified by Cummings teaches all the elements of the parent claim, and Ahlfeld additionally teaches wherein the nuclear fuel is directly attached to the evaporator region (e.g., nuclear fuel 212 directly attached to heat pipe 16, Fig. 9A; “the nuclear fission fuel assemblies 62 and the primary heat pipes 16 may be arranged relative to each other in any manner whatsoever as desired for a particular application,” ¶ 128) .
Regarding claim 4, Ahlfeld as modified by Cummings teaches all the elements of the parent claim, and Ahlfeld additionally teaches (Fig. 3E) wherein the nuclear reactor further comprises a liquid metal moderator (50; “the heat transfer medium 50 may include any heat transfer medium suitable for high temperature operations, such as without limitation 7Li, sodium, potassium, or the like,” ¶ 115) at least partially surrounding the evaporator region (42), and wherein the liquid metal moderator is positioned to control a reactivity of the nuclear fuel (the liquid metals of Ahlfeld are capable of fulfilling this intended use).

Regarding claim 5, Ahlfeld as modified by Cummings teaches all the elements of the parent claim, and Ahlfeld additionally teaches (Fig. 3A) wherein the nuclear reactor further comprises a reflector (vessel wall 12) positioned to reflect neutrons resulting from fission of the nuclear fuel, and wherein at least a portion (38) of the heat pipe network extends through the reflector (12).
Regarding claim 6, Ahlfeld as modified by Cummings teaches all the elements of the parent claim, and Ahlfeld additionally teaches (Fig. 3A) wherein the adiabatic region (38) extends away from the evaporator region (34) through the reflector (12), and wherein the condenser region (36) is positioned outside the reflector (12).
Regarding claim 7, Ahlfeld as modified by Cummings teaches all the elements of the parent claim, and Ahlfeld additionally teaches (Fig. 3A) a heat exchanger (18) thermally coupled to the condenser region (18 is in thermal communication with 36, 44).
Regarding claim 8, Ahlfeld as modified by Cummings teaches all the elements of the parent claim, and Cummings additionally teaches (Fig. 4) wherein individual ones of the flow paths branch into two or more portions in the direction from the evaporator region (33) toward the condenser region (36) (see branching from evaporator conduit 33 towards condenser pipes 36). The skilled artisan would have been motivated to utilize the branched condenser pipes in order to increase the surface area for cooling, as is known in the art, and as cited above in response to claim 1. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ahlfeld and Cummings, as combined above, further in view of Sterbentz (US 2018/0226159).
Regarding claim 3, Ahlfeld as modified by Cummings teaches all the elements of the parent claim, and Ahlfeld additionally teaches wherein the nuclear fuel is pressed onto the evaporator region (e.g., nuclear fuel 212 directly pressed against heat pipe 16, Fig. 9A; “the nuclear fission fuel assemblies 62 and the primary heat pipes 16 may be arranged relative to each other in any manner whatsoever as desired for a particular application,” ¶ 128).
Ahlfeld additionally teaches that the fuel can be uranium (¶ 52) but does not explicitly suggest a uranium-molybdenum alloy. 
Sterbentz is in the same art area of heat pipes for nuclear reactors and teaches (¶ 43) using a uranium-molybdenum alloy fissile fuel (“The fuel material 204 may comprise any suitable nuclear fuel. By way of nonlimiting example, the fuel material 204 may comprise…uranium-molybdenum fuels”). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used a uranium molybdenum alloy fuel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In this case, using a U-Mo alloy fuel would have consequences and benefits entirely predictable to the skilled artisan. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646